                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                            :
                              Plaintiff,            :
 v.                                                 :           Crim. No. 21-224 (TSC)
KENNETH GRAYSON                                     :
                              Defendant.            :


                     UNOPPOSED MOTION TO ATTEND FUNERAL


       Defendant, Kenneth Grayson, through undersigned counsel, respectfully moves the

Court for permission to travel to Sewickley, Pennsylvania, from 10:00 a.m. until 4:00 p.m. on

September 11, 2021. As grounds for the request, Mr. Grayson’s states the following:

   1. Mr. Grayson’s next hearing in this matter is October 20, 2021.

   2. Mr. Grayson’s conditions of release require him to remain in his home "at all times,

       except for employment; education; religious services; medical, substance abuse, or

       mental health treatment; attorney visits; court appearances; court ordered obligations; or

       other activities approved in advance by the pre-trial services office or supervising

       officer."

   3. Mr. Grayson now requests permission to travel to Sewickley, Pennsylvania, from 10:00

       a.m. until 4:00 p.m., September 11, 2021, to attend the funeral service for Phil

       Perciavalle, the father of a very close family friend.

   4. The Government, per Assistant United States Frances Blake, does not oppose this

       motion.
       Wherefore, undersigned counsel respectfully requests that the Court permit Mr. Grayson

to travel to Sewickley Pennsylvania, from 10:00 a.m. until 4:00 p.m., on September 11, 2021.




                                                   Respectfully submitted,


                                                   A. J. KRAMER
                                                   FEDERAL PUBLIC DEFENDER


                                                        /s/
                                                   ___________________________
                                                   David W. Bos
                                                   Assistant Federal Public Defender
                                                   625 Indiana Avenue, N.W.
                                                   Washington, D.C. 20004
                                                   (202) 208-7500
